DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
1.	The information disclosure statements (IDS) have been submitted on 05/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
2.	Claims 11, 16, 21 and 26 of this Application No. 16/884,152 are patentably indistinct from claim 11, 16, 21 and 26 of the issued Patent US 10,798,621 (Re Appl. No. 15/882,587). Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b); 
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other as explained below; 
Examiner’s Reasoning for the Obviousness Double Patenting Determination is represented below;
Instant Application v. Conflicting Patent - claim analysis					

Specifically by renaming the “data unit” in the instant claims and referring to the same data unit as “data block” in the conflicting claims along with modifying the syntax but maintaining the meaning within the claim limitations, do not qualify for a distinct subject matter when the scope of the claims is identical. 
2-1.	The dependent claims  12-15, 17-20 and 22-25 are anticipated in haec verba and are consequentially rejected on the ground of nonstatutory anticipative-type double patenting as being unpatentable over claims 12-15, 17-20 and 22-25 respectively of the issued patent.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 11-30, are rejected under 35 U.S.C. 103 as being obvious over In Hwan Choi et al., (hereinafter Choi) (US 2009/0129509)  with a Pub. Date: May21, 2009 and Hyung Song et al., (hereinafter Song) (US 2009/0175218) in view of Hong et al., (hereinafter Hong) (US 2009/0046816) Pub. Date: Feb. 19, 2009.

1-10. (Canceled)
Re Claim 11. (New) Choi discloses, a method for receiving a broadcast signal, (a data broadcast receiver, Abstract, Par.0005]) the method comprising: 
receiving the broadcast signal (receiving a broadcasting data at receiver, Par.[0008],[0010]); 
demodulating the broadcast signal, wherein the demodulated broadcast signal includes a data block (demodulating by unit 1002, Fig.36 data packets forming data group Par.[0012], e.g., the data slots, Par.[0271] and Fig.1, 3, 4 including the data blocks Par.[0360], [0362] Fig.45 and protocol data unit, PDU, Par.[0634], and data groups formed in slots of data units in Fig.19, 20 Par.[0185]), 
(the PDU, includes service data symbols as increasingly variable, Par.[0223] and [0241]-[0246] Fig.26), 
wherein the demodulated broadcast signal further includes transmission parameter data and scattered known data in the data symbols (the demodulator 1002 in Fig.36 contains transmission parameters included in the data packet, interleaved data being scattered known data to a plurality of data segments, Par.[0117], [0201] and Fig.5, Par.[0168]-[0173] and scattered data Par.[0400]),
along with parameter information being signaled in each data group, Par.[0646]- [0648] and Fig.31),
wherein the transmission parameter data includes information for representing the number of data symbols (the transmission parameter includes information on how the signals of symbol domain are encoded for transmitting the mobile service data, and the number of data packets and symbols, Par.[0112]-[0113], and a number of data symbols, Par.[0223], or Par.[0171] and the number of symbols Par.[0243] Eq.6), 
wherein the scattered known data has a pattern based on a transmission mode (the where the pattern of 16 scattered known data groups in one sub-frame is defined by the transmission    mode Par.[0125], then the scattered known data is interleaved in a pattern during the symbol interleaving process based on the transmission mode, [0242], [0353] Fig.9, Fig.26), 
wherein the data symbols have the scattered known data (the symbol interleaver 514 in Fig.24) based on the pattern of the scattered known data (the data symbols represented by the corresponding  known data along with the data symbols is scattered according with the pattern set by the transmission mode pattern previously identified at Par.[0125] relating to the data segment sync symbols 4, within the TS structure, as depicted in Fig.35), 
wherein the pattern of the scattered known data is discontinuous (the very definition of the term "scattered" meaning a discontinuous presentation of known data is disclosed at Par.[0117] and Fig.5

    PNG
    media_image1.png
    952
    1943
    media_image1.png
    Greyscale

iji:li M1'.ffi lkad r	Treilis hlit	W:fi Sign ,iilig D .1,1/i'. MPH f'it:;k,ad
RS p rity	•	Kocwn Dara ilffi Dmnmy Dam

, the known data defined in black at the legend between the signaling data and data symbols, Fig.5, Par.[0223], [0240], [0246]) within the data block (data symbols and the corresponding  known data along with the data symbols is scattered according with the pattern set by the transmission mode pattern previously identified at Par.[0125] relating to the data segment sync symbols 4, within the TS structure, as depicted in Fig.35); 
deinterleaving the service data (de-interleaving the service data Fig.61); 
(decoding at Par.[0501] Fig.61, the de-interleaved data 4012, 4018, Fig.61, 66, 72, 73, 78 Par.[0080], [0082], [0095], [0096], [0501], [0559], [0611], [0639]). 
In an analogous art Song teaches the claimed limitation, wherein the scattered known data is discontinuous and the scattered known data is included between the data symbols (the known data is scattered among a plurality of other data segments  Par.[0114], Fig.5, [0179], [0198] among the data symbols, Fig.35, [0220]);
	One of ordinary skills in the art would have found obvious before the invention to consider the similarity of the arts to Choi, referencing and disclosing a common method of digital broadcasting processing, by scattering the known data among other segments of data and data symbols as defined at the claim mapping, where Song emphasize the principles of inserting known data in a scattered mode between data symbols as taught by both arts.
	Furthermore, the art to Hong teaches in detail about, 
wherein the transmission parameter data includes information for representing the number of data symbols (the transmission parameter data includes information defining the “number of mobile service data symbols” at Par.[0214]) and the number of service data symbols being indicative of the error correction encoding performance, grouping a plurality of MPH blocks to form the SCCC block, to be further reduced Par.[0237] and Fig. 26 or Par.[0286] and Fig.35) where the service data symbols include the Forward Error Correction (FEC) and grouping service data packets inserted into the Reed-Solomon (RS) frame Par.[0173] with service data symbols, where the symbol interleaving process Par.[0233] and converting the mobile service data symbols to bytes of data further transmitted, Pars.[0235]-[0237] and service data symbols being also referenced in Pars.[0492],[0495], [0504]-[0506], [0509],[0517]), 
wherein the scattered known data has a pattern (scattered known data sequences are linearly inserted within different regions of the data group in a pattern, Par.[0015] i.e., scattered to a plurality of data segments, Par.[0109] and Fig.5 according to a pattern created by the symbol interleaver, Par.[0117], [0233]) based on a transmission mode (and being based on the transmission mode, at Par.[0005] i.e., Vestigial Sideband VSB Pars.[0021],[0104]-[0107] and Figs.2-4, or the transmission standards Par.[0556]), 
wherein the data symbols have the scattered known data based on the pattern of the scattered known data (it would be obvious that due to the data symbols being scattered between known data, the data symbols follow the pattern of the scattered known data, Par.[0233],[0237] and Fig.26), 
wherein the pattern of the scattered known data is discontinuous (the scattered known data is discontinuously represented in Fig.5 Par.[0109]) within the data block (the known data may be randomized thus discontinuous in the service data packet, i.e., data block, Par.[0250]); 
The ordinary skilled in the art would have found obvious to consider the similar disclosure in Choi and Song about scattering the known data among other segments of data and data symbols and to further combine with the art to Hong, emphasizing the demodulation process of a broadcast signal where the known data is scattered in 
The Graham factual inquiries have been followed by articulating the  following:
a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (Choi and Song teach the same matter in haec verba terms  as claimed where details emphasizing the method is taught by Hong):
(2)	a finding that the substituted components and their functions were known in tile art (as previously disclosed by Choi and Song, the claimed matter  is  topically applied in the broadcasting coding systems);
(3)	a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (that one of ordinary skill in the art would have recognized the similarity between the claimed matter and the prior art to Choi, Song and Hong)
  
Re Claim 12. (New) Choi, Song and Hong disclose, the method of claim 11, 
Song teaches about, wherein distances between the scattered known data are based on the pattern of the scattered known data (the long known data is inserted periodically in the main service, hence the mobile data packets Fig.33, 37 are mapped into the data group at a predetermined space e.g., a predetermined distance from each other, as aligned in Fig.45a or according to a correlation data output per Fig.44a, b).  
Re Claim 13. (New) Choi, Song and Hong disclose, the method of claim 11, 3 USActive\1 14861614\V-1Application No.: TBADocket No. 8736.01194.US22 
Choi teaches about, wherein the transmission parameter data further includes version information representing a version of a structure of the transmission parameter data (the step in syntax code table FIC_version in Fig.31, 32d, Par.[0282],[0287], [0292], [0648]).  

Choi, Song and Hong disclose, the method of claim 11, 
Choi teaches about, wherein, if a plurality of data units are present in the broadcast signal, at least two of the plurality of data units are concatenated in time (per information of data units being serial concatenated in data convolution code SCCC, Par.[0170] or where the convolutional encoder 513 and symbol interleave 514 are concatenated, Par.[0232]).  

Re Claim 15. (New) Choi, Song and Hong disclose, the method of claim 11, 
Choi teaches about, wherein the broadcast signal further includes signaling information required for service scan and wherein the transmission parameter data further include information related to the signaling information (the transmission parameter data required for the channel service scan, includes signaling information, Par.[0495]-[0497], [0502], [0505], [0514]).  
 
Re Claim 16. (New) This claim represents the apparatus implementing each and every limiting step and in the same order, of the method claim 11, hence it is rejected based on the same evidentiary probe established mutatis mutandis.

Re Claim 17. (New) This claim represents the apparatus implementing each and every limiting step and in the same order, of the method claim 12, hence it is rejected based on the same evidentiary probe established mutatis mutandis.

mutatis mutandis.  

Re Claim 19. (New) This claim represents the apparatus implementing each and every limiting step and in the same order, of the method claim 14, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  
Re Claim 20. (New) This claim represents the apparatus implementing each and every limiting step and in the same order, of the method claim 15, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  

Re Claim 21. (New) Choi discloses, a method for transmitting a broadcast signal, the method (a method of transmitting a broadcast signal, Par.[0008])comprising: 
encoding service data (encoding service data, Par.[0012]), 
wherein the encoded service data is included in a signal frame having a data block (encoding the mobile service having a data unit, Par.[0012], and data frame encoding Fig.17 Par.[0036] or using SCCC block mode Fig.74), 
modulating data in the signal frame (multiplexing the main service data in MPH frame signal frame units and modulating it in VSB mode to be transmitted, Par.[0112]); 
transmitting the broadcast signal including the modulated data (transmitting data Par.[0112]), 
wherein the data block includes a variable number of data symbols having service data (the data block including a variable number of data symbols Par.[0223], [0240]), 
wherein the signal frame includes transmission parameter data and scattered known data in the data symbols (the signal frame includes transmission parameter information and scattered known data in the data symbols, on how the signals of symbol domain are encoded for transmitting the mobile service data, Par.[0171]), 
wherein the transmission parameter data includes information for the number of data symbols (the transmission parameter includes information on how the signals of symbol domain are encoded for transmitting the mobile service data, Par.[0171] Eq.6 and Par.[0243]-[0245] and number of frames, data packets and data symbols, are transmitted Par.[0112] and the number of service data symbols are evaluated, Par.[0223], [0246] Fig.26), 
wherein the scattered known data has a pattern based on a transmission mode (the pattern of 16 scattered known data groups in one sub- frame is defined by the transmission mode, at Par.[0125] and Fig.9), 
wherein the data symbols (the symbol interleaver 514 in Fig.24) have the scattered known data based on the pattern of the scattered known data (data symbols and the corresponding known data along with the data symbols are scattered according with the pattern set by the transmission mode pattern previously identified at Par.[0125] relating to the data segment sync symbols 4, within the TS structure, as depicted in Fig.35), 
wherein the pattern of the scattered known data is discontinuous within the data block (by the very definition the term "scattered" means a discontinuous presentation of known data as disclosed at Par.[0117] and Fig.5, the known data defined in black at the legend between the signaling data and data symbols, Fig.5, Par.[0246]). 
In an analogous art Song teaches the claimed limitation, wherein the scattered known data is discontinuous and the scattered known data is included between the data symbols (the known data is scattered among a plurality of other data segments  Par.[0114], Fig.5, [0179], [0198] among the data symbols, Fig.35, [0220]);
Choi, referencing and disclosing a common method of digital broadcasting processing, by scattering the known data among other segments of data and data symbols as defined at the claim mapping, where Song emphasize the principles of inserting known data in a scattered mode between data symbols as taught by both arts.
	Furthermore, the art to Hong teaches in detail about, 
wherein the transmission parameter data includes information for representing the number of data symbols (the transmission parameter data includes information defining the “number of mobile service data symbols” at Par.[0214]) and the number of service data symbols being indicative of the error correction encoding performance, grouping a plurality of MPH blocks to form the SCCC block, to be further reduced Par.[0237] and Fig. 26 or Par.[0286] and Fig.35) where the service data symbols include the Forward Error Correction (FEC) and grouping service data packets inserted into the Reed-Solomon (RS) frame Par.[0173] with service data symbols, where the symbol interleaving process Par.[0233] and converting the mobile service data symbols to bytes of data further transmitted, Pars.[0235]-[0237] and service data symbols being also referenced in Pars.[0492],[0495], [0504]-[0506], [0509],[0517]), 
wherein the scattered known data has a pattern (scattered known data sequences are linearly inserted within different regions of the data group in a pattern, Par.[0015] i.e., scattered to a plurality of data segments, Par.[0109] and Fig.5 according to a pattern created by the symbol interleaver, Par.[0117], [0233]) based (and being based on the transmission mode, at Par.[0005] i.e., Vestigial Sideband VSB Pars.[0021],[0104]-[0107] and Figs.2-4, or the transmission standards Par.[0556]), 
wherein the data symbols have the scattered known data based on the pattern of the scattered known data (it would be obvious that due to the data symbols being scattered between known data, the data symbols follow the pattern of the scattered known data, Par.[0233],[0237] and Fig.26), 
wherein the pattern of the scattered known data is discontinuous (the scattered known data is discontinuously represented in Fig.5 Par.[0109]) within the data block (the known data may be randomized thus discontinuous in the service data packet, i.e., data block, Par.[0250]); 
The ordinary skilled in the art would have found obvious to consider the similar disclosure in Choi and Song about scattering the known data among other segments of data and data symbols and to further combine with the art to Hong, emphasizing the demodulation process of a broadcast signal where the known data is scattered in discontinuous pattern within the service data packets, deeming the combination predictable.   

Re Claim 22. (New) This claim represents the transmitting method of a broadcast signal, being similarly implemented as the received broadcast signal at a receiving/decoder performing each and every limiting step in the same order for processing compatibility, as disclosed at method claim 12, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  

Re Claim 23. (New) This claim represents the transmitting method of a broadcast signal, being similarly implemented as the received broadcast signal at a mutatis mutandis.  

Re Claim 24. (New) This claim represents the transmitting method of a broadcast signal, being similarly implemented as the received broadcast signal at a receiving/decoder performing each and every limiting step in the same order for processing compatibility, as disclosed at method claim 14, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  

Re Claim 25. (New) This claim represents the transmitting method of a broadcast signal, being similarly implemented as the received broadcast signal at a receiving/decoder performing each and every limiting step in the same order for processing compatibility, as disclosed at method claim 15, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  

Re Claim 26. (New) This claim represents the transmitting apparatus of a broadcast signal, similarly implementing each and every step disclosed at method claim 21, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  

Re Claim 27. (New) This claim represents the transmitting apparatus of a broadcast signal, similarly implementing each and every step disclosed at method claim 22, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  

mutatis mutandis.  

Re Claim 29. (New) This claim represents the transmitting apparatus of a broadcast signal, similarly implementing each and every step disclosed at method claim 24, hence it is rejected based on the same evidentiary probe established mutatis mutandis.  

Re Claim 30. (New) This claim represents the transmitting apparatus of a broadcast signal, similarly implementing each and every step disclosed at method claim 25, hence it is rejected based on the same evidentiary probe established mutatis mutandis.
Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487


/DRAMOS KALAPODAS/